UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1902


SVIATLANA DAVYDZENKA,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   June 20, 2011                   Decided:   July 18, 2011


Before KING, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed in part, and denied in part by unpublished
per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Luis E. Perez, Senior Litigation
Counsel, Briena L. Strippoli, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sviatlana Davydzenka, a native and citizen of Belarus,

petitions for review of an order of the Board of Immigration

Appeals     (Board)    dismissing        her     appeal    from     the    Immigration

Judge’s denial of her applications for relief from removal.

             Davydzenka first disputes the Board’s finding that her

asylum application was not timely filed and that no exceptions

applied     to   excuse      the       untimeliness.          We     have        reviewed

Davydzenka’s claims in this regard and find that we do not have

jurisdiction     to    review         this   determination.          See     8    U.S.C.

§ 1158(a)(3) (2006); Lizama v. Holder, 629 F.3d 440, 444-46 (4th

Cir. 2011); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009), cert. denied, 130 S. Ct. 1048 (2010).

             Next, Davydzenka challenges the Board’s finding that

she failed to qualify for withholding of removal.                         “To qualify

for withholding of removal, a petitioner must show that he faces

a   clear    probability         of    persecution        because    of     his    race,

religion, nationality, membership in a particular social group,

or political opinion.”           Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                          We

have   reviewed       the   record       and     Davydzenka’s       contentions      and

conclude that substantial evidence supports the finding below

that Davydzenka did not meet her burden to qualify for this

relief.       Finally,      we    uphold       the   agency   determination         that

                                             2
Davydzenka failed to qualify for protection under the Convention

Against Torture.       See 8 C.F.R. § 1208.16(c)(2) (2011).

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                         DISMISSED IN PART;
                                                         AND DENIED IN PART




                                       3